                                                                  eeplaw.com #: 2679
Case 2:18-cv-03007-JS-AKT Document 310 Filed 06/17/20 Page 1 of 3 PageID
                                                                             80 Pine Street, 38th Floor
                                                                             New York, New York 10005
                                                                             T. 212.532.1116 F. 212.532.1176

                                                                             New Jersey Office
                                                                             576 Main Street, Suite C
                                                                             Chatham, New Jersey 07928

                                                                             JOHN ELEFTERAKIS*
                                                                             NICHOLAS ELEFTERAKIS
                                                                             RAYMOND PANEK

                                                                             OLIVER R. TOBIAS
                                                                             JEFFREY B. BROMFELD
                                          June 17, 2020                      FAIZAN GHAZNAVI
                                                                             GABRIEL P. HARVIS
                                                                             BAREE N. FETT
 BY ECF                                                                      STEPHEN KAHN
                                                                             EVAN M. LA PENNA
 Honorable A. Kathleen Tomlinson
                                                                             KRISTEN PERRY – CONIGLIARO
 United States Magistrate Judge                                              AIKA DANAYEVA
                                                                             ARIANA ELEFTERAKIS
 Eastern District of New York                                                MICHAEL INDELICATO
 100 Federal Plaza                                                           MICHAEL MARRON
                                                                             DOMINICK MINGIONE
 Central Islip, New York 11722                                               MARK NEWMAN
                                                                             AGGELIKI E. NIKOLAIDIS
                                                                             JOSEPH PERRY
 Re:   Jackson v. Nassau County, et al., 18 CV 3007 (JS) (AKT)               MARIE LOUISE PRIOLO *
                                                                             KEYONTE SUTHERLAND
                                                                             WAYNE WATTLEY
 Your Honor:                                                                 *Also Admitted In New Jersey


       I represent plaintiff in the above-referenced matter. I write in response to the
 Nassau County defendants’ letter motion filed at DE #309.

         Initially, the exhibit to DE #309 should be stricken for violating Fed. R. Civ. P.
 5.2(a). Pursuant to that rule, parties must redact personally-identifying information,
 including complete social security numbers and dates of birth, in public filings. Here,
 defendants have filed an exhibit to DE #309 that reveals plaintiff’s complete social
 security number and date of birth. See, e.g., Prospect Funding Holdings, LLC v. Fennell,
 15 CV 4176 (LLS), 2015 WL 10793134, *2 (S.D.N.Y. Aug. 27, 2015) (“The Clerk
 shall strike from the docket exhibits B and C of the First Amended Complaint…as they
 contain unredacted personal information protected by Federal Rule of Civil Procedure
 5.2.”).

         On the merits, plaintiff respectfully requests that the Court decline to endorse
 defendants’ proposed subpoena as drafted. First, plaintiff does not object to the request
 for his medical records, although it is unclear why a judicial subpoena for those records
 is necessary. There is no indication that defendants attempted to obtain these records
 by request or attorney subpoena. To the extent an attorney-issued subpoena has been
 served, plaintiff has, upon information and belief, not received requisite notice pursuant
 to Fed. R. Civ. P. 45. Accordingly, plaintiff respectfully requests that defendants be
 directed to request or subpoena the records in accordance with Rule 45, including its
 notice requirements, before seeking judicial intervention. Assuming that those efforts
Case 2:18-cv-03007-JS-AKT Document 310 Filed 06/17/20 Page 2 of 3 PageID #: 2680

 Hon. A. Kathleen Tomlinson
 June 17, 2020

 are unsuccessful, plaintiff would consent to submission of a proposed judicial subpoena
 for the medical records only.

        Second, plaintiff objects to that portion of the proposed subpoena seeking
 wholesale production of all of plaintiff’s prison disciplinary and visitation records,
 covering a period of over twenty years. As this Honorable Court has previously
 explained, “the party seeking discovery must make a prima facie showing that the
 discovery sought is more than merely a fishing expedition.” Cooks v. Town of
 Southampton, 13 CV 3460 (LDW) (AKT), 2015 WL 1476672, *4 (E.D.N.Y. Mar. 31,
 2015) (brackets and internal quotation marks omitted). Despite plaintiff’s requests,
 defendants have failed to articulate the relevance of this material or provide any
 authority that would support the broad demand.1

         If it should please the Court, Rule 26(b)(1) limits the scope of discovery to
 relevant material that is proportionate to a party’s defense. Here, the production of
 unrelated disciplinary complaints and visitation records appears to be a fishing
 expedition from which these defendants hope to generate impeachment evidence.
 Whether plaintiff was accused of violating prison rules or received visitors during his
 lengthy incarceration is not probative of his wrongful conviction claims or the attendant
 damages. Cf. Chillemi v. Town of Southampton, 12 CV 3370 (ADS) (AKT), 2015 WL
 5838724, *8 (E.D.N.Y. Oct. 7, 2015) (noting, in the related context of a plaintiff’s
 request for a police officer’s disciplinary records that “such records are not discoverable
 under Rule 26 if they are ‘wholly unrelated to the plaintiff’s claims’ of false arrest and
 related constitutional violations”) (citation omitted). Moreover, such records may reveal
 sensitive and potentially privileged information, including, for example, spousal and
 attorney communications, information regarding Mr. Jackson’s religious and political
 activities or information related to plaintiff’s children, who were minors for much of
 this time period.2

        Plaintiff respectfully submits that, given the breadth of the request, the absence
 of relevance and the potential disclosure of sensitive information, defendants should be
 required to demonstrate relevance. If defendants are able to meet that threshold

 1
   In response to plaintiff’s request for authority to support their application at DE #309, defendants
 cited only to releases plaintiff had previously provided for prison records. If it should please the Court,
 however, plaintiff provided those authorizations to assist defendants in obtaining relevant information,
 not as a waiver of the governing relevance requirement. See id.
 2
   Plaintiff respectfully notes that defendants’ instant violation of Fed. R. Civ. P. 5.2(a) is concerning
 in the context of their broad subpoena for sensitive and apparently irrelevant information.

                                                     2
Case 2:18-cv-03007-JS-AKT Document 310 Filed 06/17/20 Page 3 of 3 PageID #: 2681

 Hon. A. Kathleen Tomlinson
 June 17, 2020

 requirement – which plaintiff believes they will not be – their request should then be
 limited to only that subset of the material. See Cooks, 2015 WL 1476672 at *4 (“[A]
 district court has broad latitude to determine the scope of discovery and to manage the
 discovery process.”) (citations omitted).

        To the extent the Court concludes that some aspect of the request meets
 relevance requirements, plaintiff respectfully proposes that – as is done in the context
 of the discovery of police disciplinary records – the material should be first produced to
 plaintiff’s counsel to review prior to disclosure.

       Accordingly, plaintiff respectfully requests that Court strike the exhibit to DE
 #309 and decline to endorse the subpoena.

       Thank you for your attention to this matter.

                                          Respectfully submitted,

                                          Gabriel P. Harvis
 cc:   All Counsel




                                             3
